Citation Nr: 0713377	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-39 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for idiopathic portal hypertension with history of 
variceal hemorrhage, status post distal variceal 
obliteration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 2000 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In February 2004, this case was 
transferred to the RO in Chicago, Illinois, based upon the 
veteran's change in residence.


FINDING OF FACT

The veteran's idiopathic portal hypertension with history of 
variceal hemorrhage, status post distal variceal 
obliteration, is manifested by a history of two episodes of 
portal gastropathy, with periods of remission between 
attacks.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 70 percent, 
but no more, for idiopathic portal hypertension with history 
of variceal hemorrhage, status post distal variceal 
obliteration, have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7312 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in October 2003 and in April 2006, as well as other 
letters, the statement of the case, and supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, pertinent VA medical treatment records, and 
identified private treatment records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the veteran 
has received a VA examination in this matter.  Finally, there 
is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 337 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran is seeking a higher initial disability rating for 
her service-connected idiopathic portal hypertension with 
history of variceal hemorrhage, status post distal variceal 
obliteration.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In January 2004, the RO issued a rating decision which 
granted service connection for idiopathic portal hypertension 
with history of variceal hemorrhage, status post distal 
variceal obliteration, and assigned to this condition a 
disability rating of 10 percent, effective from September 
2003, under the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7312.  The RO subsequently increased the initial 
disability rating assigned to this condition to 50 percent in 
an August 2004 rating decision.


Historically, the veteran served on active duty in the Army 
from November 2000 to September 2003.  A review of her 
service medical records revealed that she initially sought 
treatment for hematemesis in March 2001.  At that time, a 
liver biopsy was found to be within normal limits, but an 
ultrasound of the abdomen revealed portal hypertension.  
Following additional workup of her condition for which she 
was hospitalized, she was diagnosed with idiopathic non-
cirrhotic portal hypertension complicated by esophageal 
variceal hemorrhage; and acute illness of gastritis probably 
nonsteriodal anti-inflammatory drug (NSAID) induced.  A 
Doppler examination of the hepatic/portal venous system 
revealed splenomegaly, trace ascites and normal hepatic 
venous flow and hepato-portal flow with esophageal varices.  
A computed tomography (CT) examination of the abdomen showed 
significant splenomegaly lower esophageal and gastrohepatic 
ligament varices with an enlarged and tortuous splenic vein 
suggestive of portal hypertension.  An 
esophagogastroduodenoscopy (EGD) examination showed distal 
esophageal varices that were band ligated and mild erosive 
gastritis.  A liver biopsy showed mild steatosis and portal 
inflammation without evidence of underlying fibrosis.  A 
follow-up EGD examination showed complete obliteration of 
distal esophageal varices with resolving antral gastritis.  
She was subsequently discharged from the hospital to resume 
her regular duties, for which she was given a physical 
profile restricting her activities to her own pace.  A 
medical evaluation board summary, dated in November 2002, 
noted a diagnosis of idiopathic non-cirrhotic portal 
hypertension, stable.  The report noted that the veteran had 
gained approximately twenty pounds since the onset of her 
illness.  It also noted that she sometimes felt dizzy with 
physical exertion, and that she was tired at the end of the 
day. The report indicated that these could be symptoms of her 
medication (beta blocker).

The report of an inservice EGD examination, dated in April 
2003, noted an impression of multiple pre-pyloric 
ulcerations, mild portal hypertensive gastropathy, and three 
columns of grade I esophageal varices.  A physician's report 
to the medical board, dated in April 2003, noted that the 
veteran's recent upper gastrointestinal endoscopy revealed 
small varices in her distal esophagus in addition to moderate 
portal hypertensive gastropathy.  The report noted that the 
veteran would require periodic endoscopic surveillance to 
identify progression of her esophageal varices, and that as a 
result she was non-deployable due to her risk of future 
complication from her underlying condition.  She was 
subsequently given a medical board evaluation and discharged 
for not being able to meet retention standards under Army 
regulations due to her medications making it dangerous to 
work on aircraft machinery.  

In August 2004, the veteran underwent an EGD examination.  
The report noted findings of moderate erosion on the antrum, 
from which a biopsy was taken.  The report concluded with an 
endoscopic impression of esophageal varices and chemical 
gastritis.  The report of the biopsy, dated in August 2004, 
revealed a diagnosis of changes suggestive of chemical 
gastropathy.  A follow-up EGD, performed in October 2004, 
revealed distal esophagus findings of 3 columns of grade I 
varices without any stigmata of recent bleeding, and some 
scarring relating to previous banding. The report also noted 
erosions in the antrum, but no ulcers.  The report concluded 
with diagnoses of grade I varices, 3 columns; and mild 
erosive antral gastritis.  

A treatment report, dated in April 2005, noted the veteran's 
complaints of low mood, lack of energy and weight gain.  She 
indicated that her work situation was very good, and that her 
boss was understanding about her need for medical leave.  
Liver function tests were mildly elevated.  The report noted 
an assessment of idiopathic non-cirrhotic portal 
hypertension.

In April 2005, the veteran underwent an EGD examination.  The 
report noted Grade I varices at 32 centimeters, which were in 
three columns, thin, and very mildly tortuous.  The Z-line 
was reached at 38 centimeters, and was linear.  Stomach 
mucosa did not exhibit portal hypertensive gastropathy.  A 
prepyloric erosion was seen in the antrum.  The report 
concluded with diagnoses of Grade I varices, 3 columns; and 
prepyloric erosion.  

A treatment report, dated in October 2005, noted that the 
veteran had been doing fine.  She denied having any bleeding.  
Physical examination revealed that she weighed 209 pounds.  
Her abdomen was soft and nontender.  The report concluded 
with diagnoses of portal hypertension, with cirrhosis and 
esophageal varices.  It also noted a diagnosis of obesity, 
and indicated that the veteran was advised to cut back on her 
diet and exercise to lose weight.  

An EGD examination, performed in November 2005, revealed 
findings of two Grade II columns of esophageal varices, no 
banding, and mild portal hypertensive gastropathy.  

In May 2006, a VA examination of the liver, gall bladder and 
pancreas was conducted.  The VA examiner noted that the 
veteran's claims folder was reviewed.  The report noted the 
veteran's current treatment consisting of taking Nadolol, 
Omeprazole, and Wellbutrin.  She reported nausea and 
lightheadnesses from the Nadolol.  She denied any weakness or 
malaise, and did not have anorexia.  She reported occasional 
abdominal pain, which was sharp, occurring approximately once 
per month.  The veteran had weight gain, and no history of 
vasculitis.  Physical examination revealed blood pressure 
readings of 104/76, 107/63, and 110/66.  There was no 
jaundice and no scleral icterus.  No splenomegaly was found 
during this examination, and the veteran's abdomen was 
described as obese.  The report noted that no ascites or any 
tense ascites were noted.  The report noted that the veteran 
had undergone an EGD examination in April 2006, which 
revelaed the upper segments of the esophagus to be normal.  
The Z-line was reached at 36 centimeters, and it was linear.  
Between 32 to 36 centimeters, there were three columns of 
grade I and II varices that deflated upon inflation of the 
esophagus.  Stomach fundus did not show any varices.  The 
antrum was erythematous.  The EGD report concluded with an 
impression of grade I and II varices, flat and too small to 
band at that time.  The VA examination report concluded with 
diagnoses of idiopathic liver cirrhosis, portal hypertension, 
and grade I-II esophageal varices.

In May 2006, a VA examination for hypertension was conducted.  
The VA examiner noted that the veteran's claims folder had 
been reviewed.  The report noted that the veteran was 69 
inches tall and weighed 215 pounds.  Physical examination 
revealed her heart to have a regular rate and rhythm.  The 
report noted that the veteran had underwent a liver 
ultrasound in July 2005, which showed that her liver measured 
12.1 centimeters and had a coarse, slightly echogenic 
appearance.  There were no significant nodularity or focal 
masses, and no intra or extrahepatic bilary ductal dilation.  
The portal vein measured 1.4 centimeter in diameter.  There 
were no ascites.  The spleen was remarkably enlarged at 19.3 
centimeters.  The report noted that the appearance of the 
liver was consistent with mild cirrhosis, and there was 
marked splenomegaly.  The VA examination report concluded 
with a diagnosis of portal hypertension due to liver 
cirrhosis.  

Under the criteria of Diagnostic Code 7312, used in rating 
cirrhosis of the liver, primary billary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis, symptoms such as 
weakness, anorexia, abdominal pain, and malaise warrant a 10 
percent rating.  Portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least 
minor weight loss warrant a 30 percent rating.  A history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), 
warrants a 50 percent rating.  A history of two or more 
episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis), but 
with periods of remission between attacks, warrants a 70 
percent rating.  Generalized weakness, substantial weight 
loss, and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis) warrants a 100 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7312.  A note to Diagnostic Code 7312 
indicates that documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests must be present.

After careful review of the veteran's claims folder, the 
Board finds that the veteran's idiopathic portal hypertension 
with history of variceal hemorrhage, status post distal 
variceal obliteration, warrants a higher initial rating of 70 
percent.  In making this determination, the Board notes that 
the record does show EGD findings, in April 2003 and in 
November 2005, of mild portal hypertensive gastropathy.

While the Board has found that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating, they do 
not approach the severity contemplated for the 100 percent 
rating.  As set forth above, a 100 percent rating is 
warranted when there is generalized weakness, substantial 
weight loss, and persistent jaundice, or; with one of the 
following refractory to treatment: ascites, hepatic 
encephalopathy, hemorrhage from varices, or portal 
gastropathy.  The post service treatment records fail to 
document a disorder of this severity.  Specifically, on her 
most recent VA examination of the liver, performed in April 
2006, the veteran denied having any weakness or malaise.  The 
report also noted that she had gained weight, and that there 
were no signs of jaundice.  An October 2005 treatment report 
noted that she was feeling fine. The evidence of record also 
shows that the symptoms of the veteran's service-connected 
condition respond to treatment.  Specifically, EGD 
examinations performed in April 2005 and in April 2006, were 
silent as to any findings of portal hypertensive gastropathy.  
Thus, the veteran's condition is adequately considered by the 
70 percent disability rating being assigned in this decision. 
See 38 C.F.R. § 4.114, Diagnostic Code 7312.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the schedular evaluations 
in this case are not inadequate.  A rating in excess of the 
currently assigned 70 percent for the veteran's condition is 
provided for under the current ratings criteria.  However, 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required extensive hospitalization due to her 
service-connected idiopathic portal hypertension with history 
of variceal hemorrhage, status post distal variceal 
obliteration.  Moreover, it appears that the veteran has been 
able to maintain her employment despite this condition.  A 
treatment report, dated in April 2005, noted that her work 
situation was very good.  Accordingly, the RO's determination 
not to refer this issue for consideration of this section was 
not prejudicial to the veteran.


ORDER

An initial rating of 70 percent for idiopathic portal 
hypertension with history of variceal hemorrhage, status post 
distal variceal obliteration, is granted, subject to the law 
and regulations governing the payment of monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


